I am unable to concur with the court in a reversal of the judgment upholding the deed made by Mrs. Stege to her grandsons. Her capacity to make the deed is substantially conceded, and the evidence that is said to show undue influence, fully stated in the opinion, does not convince me that the chancellor was not correct in his conclusions. The question involved is one of fact and an elaboration of my views would serve no useful purpose. For that reason I am content merely to declare my dissent from the decision.